

116 HR 3817 IH: Protect Against Paraquat Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3817IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. Velázquez (for herself, Ms. Clarke of New York, and Mr. Danny K. Davis of Illinois) introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo cancel the registration of all uses of the pesticide paraquat, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect Against Paraquat Act. 2.Cancellation of registration of paraquat (a)In generalPursuant to section 6(b) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136d(b)), effective on the date of the enactment of this Act—
 (1)paraquat shall be deemed to generally cause unreasonable adverse effects to humans in part due to its acute systemic toxicity and for being a known neurotoxin which causes Parkinson’s disease;
 (2)the Administrator of the Environmental Protection Agency shall cancel the registration of all uses of paraquat; and
 (3)following such cancellation, the Administrator shall, in accordance with section 408(l)(2) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 346a(l)(2)), revoke any tolerance or exemption that allows the presence of paraquat or any pesticide chemical residue that results from its use, in or on food.
 (b)Use of existing stocksNotwithstanding section 6(a) of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136d(a)), effective on the date of the enactment of this Act, the continued sale and use of existing stocks of paraquat is prohibited.
 (c)ReregistrationEffective on the date of the enactment of this Act, the Administrator of the Environmental Protection Agency may not reregister paraquat under section 4 of the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. 136a–1).
			